    Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 1 of 18




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           AND ARREST WARRANT


       I, Mariam Hanna, being first duly sworn, hereby depose and state as follows:
                                   PURPOSE OF THE AFFIDAVIT
       1.      This Affidavit is submitted in support of a Criminal complaint for Gracyn

COURTRIGHT (hereinafter “COURTRIGHT”) with a violation of 18 U.S.C. § 1752(a)(1) and

(2); 40 U.S.C. §§ 5104(e)(2)(D) and (G); and 18 U.S.C. § 641.

                                    BACKGROUND OF AFFIANT

       2.      I have been a Special agent with the Federal Bureau of Investigation (“FBI”) since

January 2019. I am assigned to the Washington Field Office, Counterintelligence Division, where

I investigate a variety of crimes related to counterintelligence, including, but not limited to, the

illegal use and transfer from the United States of commodities, information, and services to foreign

adversaries. I have participated in all aspects of counterintelligence investigations and have

training and experience in matters pertaining to physical surveillance, interviews and

interrogations, evidence recovery, electronic surveillance, and operations of confidential human

sources and undercover employees. I am currently tasked with investigating criminal activity in

and around the Capitol grounds.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.




                                                 1
    Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 2 of 18




                  STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       4.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.

       5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

       6.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

       7.      At such time, the certification proceedings still underway and the exterior doors

and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly



                                                2
    Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 3 of 18




after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       8.      Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       9.      During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       10.     Following this incident, the FBI reviewed screenshots from an Instagram account

under the account name @gracyn_dawn. This account name is consistent with COURTRIGHT’s

first and middle name. This account has since been deleted, so your affiant was unable to view

the photographs on the Instagram page. However, the photographs that were posted were

captured and provided to law enforcement via screenshots.

       11.     These screenshots appear to be photos taken on January 6, 2021 in Washington,

D.C. and outside the Capitol. They are tagged with the location “Washington, D.C. Capital [sic]

City.” As seen in photos below, an individual later identified as COURTRIGHT is wearing a

beanie-style hat with a yellow band, a black puffer-style jacket, a black shirt over a pink shirt,

black pants, light pink socks, and a black fanny pack. Your affiant has viewed COURTRIGHT’s



                                                 3
    Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 4 of 18




West Virginia driver’s license photo and the driver’s license photograph issued to COURTRIGHT

and the images below bear significant physical similarities, including hair color and facial

structure, specifically dimples on both sides of the face.




                                                  4
Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 5 of 18




                                  5
   Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 6 of 18




      12.    Another photograph posted to the Instagram account on or about January 6-7, 2021,

shortly before her account was deactivated, also show COURTRIGHT with the quote “Infamy is

just as good as fame. Either way I end up more known. XOXO.”




                                             6
   Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 7 of 18




       13.    The FBI was also provided with screenshots of a private or “direct message”

between COURTRIGHT and Witness 1 (W1) on Instagram. After viewing a video of

COURTRIGHT chanting through the halls of the Capitol, W1 messaged COURTRIGHT to ask if

she was there. COURTRIGHT responded that she walked into “the chamber like the senate where




                                            7
   Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 8 of 18




desks   are   [sic]”   and   that   she   “took   pictures   all   in   the   building.”




                                          8
Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 9 of 18




                                  9
   Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 10 of 18




      14.    In additional to the posts on Instagram, the FBI also reviewed photos and videos

posted to a Twitter account with an account name of “gracyn_forever.” The account name is


                                            10
   Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 11 of 18




consistent with COURTRIGHT’s first name. As with the Instagram account, this account has since

been deleted, so your affiant was unable to view the photographs or videos on Twitter. However,

photographs and videos posted on the account were captured and provided to law enforcement.

Screenshots from these videos are below. These videos appear to be filmed by COURTRIGHT,

and at one point she turns the camera towards herself and the yellow band of the hat depicted above

is clearly visible. One video shows her with a crowd inside the Capitol chanting “USA.” Another

video shows her and others approaching a line of law enforcement officers inside the Capitol

chanting “whose house, our house.”




                                                11
Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 12 of 18




                                  12
Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 13 of 18




                                  13
Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 14 of 18




                                  14
   Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 15 of 18




       15.     Additionally, a photo published by the Washington Post (attached below) appears

to show COURTRIGHT in a crowd that initially clashed with police in the halls of the Capitol.

The FBI has determined that the video COURTRIGHT had personally taken and posted was taken

during approximately the same time that this photo was captured. COURTRIGHT can be identified

by her unique hat with the yellow band, the surrounding people, flag, and building architecture (all

of which can be seen in both this picture and her personally captured video).




       16.     Capitol Police reviewed surveillance footage from January 6, 2021, located

COURTRIGHT, and provided the footage to your affiant. COURTRIGHT was seen entering the

Capitol building via a door near the West Senate Stairs at 14:42. This is the same hallway depicted

in the photos and videos provided to law enforcement. At 15:01 COURTRIGHT was seen on the

second floor, walking up the steps near the Senate Chamber and room S214 carrying a “Members

Only” sign (photo below). She was not seen entering the Senate Chamber. A few minutes later, at


                                                15
   Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 16 of 18




15:05, she was seen on the second floor near S208. At this point, a law enforcement officer takes

the “Members Only” sign away from her. COURTRIGHT leaves the building through the North

Door                                           at                                         15:06.




                                               16
    Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 17 of 18




       17.     On January 10, 2021, the FBI found a University of Kentucky news article on

kykernal.com titled “‘Infamy is just as good as fame’: UK student among crowd that mobbed

Capitol building,” which detailed her involvement in the riots. COURTRIGHT is a senior at the

University of Kentucky.

       18.     On January, 12, 2021, an FBI Agent telephonically interviewed COURTRIGHT’s

father, who indicated she was staying with him at his home in West Virginia. He acknowledged

her involvement in the Capitol riots, and stated that she would cooperate with law enforcement.

       19.     On January 14, 2021, FBI Special Agents went to COURTRIGHT’s father’s

address to interview COURTRIGHT. COURTRIGHT’s father indicated that he did not feel

comfortable allowing COURTRIGHT to give a statement unless she was notified she would not

get in trouble for her actions. 1 However, he told the FBI that COURTRIGHT traveled to

Washington, DC, to be at “the party” and stayed with friends from high school who live in the

DC area. According to her father, she was in the front of the crowd during President Donald

TRUMP’s speech. Her father further stated that she made it to the Capitol an hour after TRUMP

gave his speech, and she did not remember which side of the Capitol she was on when she

entered the building. Her father stated that she had recalled walking up a ramp prior to entering

the Capitol and was able to walk in. The father concluded by stating that if his daughter was

charged with a crime, he would assist in ensuring she turned herself in to authorities.

       20.     Based on the foregoing, your affiant submits there is probable cause to believe

that COURTRIGHT violated Title 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)

knowingly enter or remain in any restricted building or grounds without lawful authority to do



1
  COURTRIGHT’s father represented that he was a lawyer, but was not COURTRIGHT’S
criminal attorney, and that if she was charged with anything, a separate attorney would be hired
for her.
                                                17
Case 1:21-mj-00082-ZMF Document 1-1 Filed 01/16/21 Page 18 of 18
